—Per Curiam.
Respondent was admitted to practice *889by this Court in 1990 and maintains a law office in Plattsburgh.
After unsuccessfully attempting to obtain her full response to two inquiries lodged against her, petitioner, the Committee on Professional Standards, obtained a subpoena duces tecum directing her appearance to be examined under oath on January 8, 1998; the subpoena also directed her to produce relevant books, records, and files. By letter dated December 29, 1997, petitioner also requested that respondent be prepared to testify and produce her file concerning a third complainant at the examination. Respondent did not appear and has not further communicated with petitioner. Petitioner moves for an order, pursuant to section 806.4 (b) (22 NYCRR 806.4 [b]) of this Court’s rules, suspending respondent from practice pending her compliance with the subpoena and until further order of this Court. Respondent has not replied to the motion, which was personally served upon her. Under the circumstances presented, we grant petitioner’s motion and suspend respondent pending her compliance with the subpoena duces tecum dated November 19, 1997.
Mercure, J. P., Crew III, White, Spain and Carpinello, JJ., concur.
Ordered that petitioner’s motion is granted; and it is
further ordered that respondent is suspended from practice, effective 20 days from the date of this order, pending her compliance with the subpoena duces tecum dated November 19, 1997, as supplemented by petitioner’s December 29, 1997 letter, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and she is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of suspended attorneys.